Citation Nr: 0834458	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1965 
to October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active service.

2.  The evidence of record demonstrates that tinnitus is not 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, an April 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, the veteran was not prejudiced 
because service connection is denied herein, thus rendering 
moot any issues regarding the assignment of effective dates 
and disability evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical records, 
and identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did not provide 
the veteran with a medical examination, but none was required 
in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the 


veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not indicate that either hearing loss 
or tinnitus may be associated with active service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting 
that the third element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and active service, including equivocal or non-specific 
medical evidence or credible lay evidence of continuity of 
symptomatology).  There is no indication in the record that 
any other additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In lay statements submitted in February 2005, May 2005, June 
2006, and February 2007, and at the July 2008 Board hearing, 
the veteran reported constant ringing and buzzing noises in 
his bilateral ears.  He stated that since service he 
experienced a steady decline in his ability to hear 
conversation.  The veteran reported in-service noise 
exposure, to include small arms fire and mortar fire, during 
basic training.  He stated that he was never provided with 
hearing protection.  He also reported that he was stationed 
at Dover Air Force Base and was a non-operational ready 
supply control monitor, a position that interfaced directly 
with the flight line mechanics and placed him on active 
runways and maintenance areas while aircraft were being 
serviced and tested.  The veteran also stated that he was 
exposed to acoustic trauma while on temporary duty in Spain 
for 30 days where he was assigned to the active flight line 
for the entire time.  He also denied any post-service noise 
exposure.

The veteran's service personnel records demonstrate that his 
military occupational specialty was Inventory Management 
Specialist and that he served in Spain for approximately 25 
days under true field conditions.  The January 1965 service 
entrance examination noted pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
/
10
LEFT
20
5
5
/
15

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards).  

Service treatment records were otherwise negative for hearing 
loss and tinnitus.  The September 1968 service discharge 
examination noted pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
0
0

In a February 2005 private medical record, the veteran 
reported bilateral tinnitus.  The examiner diagnosed mild 
mixed bilateral hearing loss with a minimal sensorineural 
component in higher frequencies.  Speech recognition scores 
were 100% bilaterally.  Audiological findings were charted, 
but the auditory thresholds for the pertinent frequencies 
were not enumerated.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

In a lay statement submitted in April 2005, J.R. stated that 
he served with the veteran at Dover Air Force Base and that 
they had the same military occupation.  He stated that the 
veteran went to Spain under simulated wartime conditions that 
included eating and sleeping on the runway, which subjected 
him to constant engine noise.  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  A current diagnosis of hearing loss is of 
record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Although the veteran reported tinnitus, there has been no 
medical diagnosis of bilateral tinnitus.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable 
of lay observation).  Hearing loss was not diagnosed within 
one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  


Additionally, there is no in-service evidence of hearing loss 
or tinnitus.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The veteran has 
provided testimony regarding in-service noise exposure.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  J.R.'s testimony regarding the 
veteran's noise exposure in Spain is not competent because 
J.R. was not in Spain and thus has no personal knowledge of 
any such noise exposure.  Layno, 6 Vet. App. at 469-70.

Moreover, the other evidence of record does not relate any 
hearing loss or tinnitus to active service, to include in-
service noise exposure.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The first evidence of any 
complaint, treatment, or diagnosis of hearing loss or 
tinnitus was in 2005, over 30 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran reported a decreased ability 
to hear conversation over the years, his testimony is not 
competent to establish a diagnosis prior to the one of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  There is no 
medical evidence of record that suggests that any hearing 
loss or tinnitus is related to active service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  The PTSD diagnosis must be made in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) 
(2007).  Here, although VA medical records contain PTSD 
diagnoses, there is no PTSD diagnosis made in accordance with 
the DSM-IV.  38 C.F.R. § 4.125(a).  Accordingly, remand is 
required to obtain an examination addressing the existence of 
a link between the veteran's alleged stressor and any current 
PTSD symptomatology.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must provide the veteran with a 
VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any psychiatric 
disorders, to include PTSD, found.  The RO 
must direct the examiner that the only 
stressor that may be considered for 
purposes of determining whether the 
veteran was exposed to an in-service 
stressor is the attempted suicide of his 
roommate in March 1967.  The examiner must 
be provided with the entire claims file 
for review in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses and current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  The 
examiner must provide diagnoses of all 
psychiatric disabilities found.  Following 
a review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric disorder 
is related to the veteran's active duty 
service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether the alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and the in-service stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.


4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


